DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 03/24/2017 is acknowledged. The amendment includes newly added claim 23 and claims 1, 5, 16, 20 and 22 are amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent No. 9,442,807 B1) in view of Breakstone et al. (U.S. Pub. No. 2012/0089854 A1), further in view of Deshmukh et al. (U.S. Paten No. 8,234,468 B1).
 Regarding claim 1, Zhang teaches a computer-implemented method for efficiently backing up large datasets, at least a portion of the method being performed by a computing device comprising at least one processor (‘for’ indicates intended use; Minton v. Nat ’l Ass ’n of 
identifying a set of data on an application server to be deduplicated by a deduplication server and stored on a backup server (a stream of incoming files is presented to the backup server for backup operations, each file is made up of and is broken out into data segments, col. 4, line 19-22, for each newly arriving data segment, the backup server transmits the data segment to the deduplication server, which decides whether and how to store data segment, col. 4, line 51-54; when the backup server provide data segment to the deduplication server, the deduplication server attempts to find a match for fingerprint of the segment, if the deduplication server does not find a match in the fingerprint-to-file reference list, the deduplication server send the data segment to the content memory for storage, col. 5, line 8-15, noted, presenting a stream of files for deduplication and backup operation, which read on identifying a set of data on an application server to be deduplicated by a deduplication server and stored on a backup server as claimed); 
dividing the set of data on the application server into a plurality of subsets of data (a stream of incoming files is presented to the backup server for backup operations, each file is made up of and is broken out into data segments, col. 4, line 19-22, for each newly arriving data segment, the backup server transmits the data segment to the deduplication server, which decides whether and how to store data segment, col. 4, line 51-54, noted, broken out into data segment is interpreted as dividing the set of data on the application server into a plurality of subsets of data); 

Breakstone teaches: in response to detecting that a previous subset of data has completed transfer to the deduplication server, transferring the subset of data to the deduplication server while the deduplication server performs deduplication of the previous subset of data (paragraph [0046], line 4-13, [0047], line 1-8, paragraph [0035], line 30-35, [0038], line 13-19, the write command and data transferred over aggregated SAS link, host interface system cold optionally provide an acknowledge message to host system in response to successfully receiving the write command and associated data; host interface system then transfer the write complete message or associated information for receipt by host system, the write complete message indicates that the host system is free to initiate further commands; storage processing system then issues individual parallel read commands to interface system to retrieve the data portions from associated state storage media, interface system may then retrieve the data portions and transfer to storage processing system for de-parallelization, merging, or for performing other operations, such as decrypting or de-duplication).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include in response to detecting that a previous subset of data has completed transfer to the deduplication server, transferring the subset of data to the deduplication server while the deduplication server performs deduplication of the previous subset of data into handling data segments in deduplication of Zhang.

Zhang as modified by Breakstone do not explicitly disclose: in response to detecting that the previous subset of data has completed deduplication by the deduplication server, deduplicating, by the deduplication server, the subset of data while the deduplication server transfers the previous subset of data to the backup server.
Deshmukh teaches:
in response to detecting that the previous subset of data has completed deduplication by the deduplication server, deduplicating, by the deduplication server, the subset of data while the deduplication server transfers the previous subset of data to the backup server (Fig. 6, col. 12, line 13- 67, deduplicating sequential segment in data stream, identifying segment of new data by continuing to generate anchor point in the anchor database, the matching anchor point may mark the end of the segment of new data, then write the segment of new data to the backup volume, continuing determine whether additional data can be read from data stream for repeating the process, noted, as the completion of identifying whether the segment of data in data stream is duplicated, if it is not, then write to backup volume, further, continuing the process over again, thus, it indicates that the writing to backup volume [transferring the previous subset of data] when deduplicated segment of data in data stream is completed then continuing examining the next segment data in data stream/additional data for repeating the process until there is no additional data left [continue deduplication next additional segment data], therefore, it reads on 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include in response to detecting that the previous subset of data has completed deduplication by the deduplication server, deduplicating, by the deduplication server, the subset of data while the deduplication server transfers the previous subset of data to the backup server into handling data segments in deduplication of Zhang.
Motivation to do so would be to include in response to detecting that the previous subset of data has completed deduplication by the deduplication server, deduplicating, by the deduplication server, the subset of data while the deduplication server transfers the previous subset of data to the backup server to provide more effective operation for deduplicating data on a fixed block size file system (Deshmukh, col. 1, line 61-62).
Zhang as modified by Breakstone and Deshmukh further teach:
transferring a deduplicated version of the subset of data to the backup server in response to detecting that the subset of data has completed deduplication and the previous subset of data has completed transfer to the backup server (Deshmukh, Fig. 6, col. 12, line 13- 67, deduplicating sequential segment in data stream, identifying segment of new data by continuing to generate anchor point in the anchor database, the matching anchor point may mark the end of the segment of new data, then write the segment of new data to the backup volume, continuing determine whether additional data can be read from data stream for repeating the process, noted, as the completion of identifying whether the segment of data in data stream is duplicated, if it is not, then write to backup volume [interpreted as in response to detecting that the subset of data 




As per claim 9, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected; further noted, Zhang teaches the server includes a procesor operable to execute instructions accordingly (Fig. 5, Zhang, col. 2, line 19-41, col. 9, line 3-24).
As per claim 17, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected; further noted, Zhang teaches a non-transitory computer-readable medium comprising one or more computer-readable instructions that, when executed by at least one processor of a computing device (Zhang, col. 2, line 3-6).
Claim 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent No. 9,442,807 B1) in view of Breakstone et al. (U.S. Pub. No. 2012/0089854 A1) and Deshmukh et al. (U.S. Paten No. 8,234,468 B1), further in view of Shilane et al. (U.S. Pub. No. 2019/0243702 A1).
Regarding claim 2, Zhang as modified by Breakstone and Deshmukh teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein dividing the set of data on the application server into the plurality of subsets of data comprises dividing the set of data such that each subset is a unique dataset subject to deduplication independent of each other subset.
Shilane teaches: wherein dividing the set of data on the application server into the plurality of subsets of data comprises dividing the set of data such that each subset is a unique dataset subject to deduplication independent of each other subset (splitting an object so that different portion of the object may be deduplicated in parallel with each other, paragraph [0055], line 16-19).

Motivation to do so would be to include wherein dividing the set of data on the application server into the plurality of subsets of data comprises dividing the set of data such that each subset is a unique dataset subject to deduplication independent of each other subset that can be especially beneficial where the object is very large (Shilane, paragraph [0055], line 18-19).
As per claims 10 and 18, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected.
Claim 1, 3, 7-8, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent No. 9,442,807 B1) in view of Breakstone et al. (U.S. Pub. No. 2012/0089854 A1) and Deshmukh et al. (U.S. Paten No. 8,234,468 B1), further in view of Challapalli (U.S. Patent No. 9,268,832 B1).
Regarding claim 3, Zhang as modified by Breakstone and Deshmukh teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein dividing the set of data on the application server into the plurality of subsets of data comprises dividing the set of data such that each subset occupies less space in storage than an amount of space in storage available on the deduplication server. 
Challapalli teaches: wherein dividing the set of data on the application server into the plurality of subsets of data comprises dividing the set of data such that each subset occupies less space in storage than an amount of space in storage available on the deduplication server (the 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein dividing the set of data on the application server into the plurality of subsets of data comprises dividing the set of data such that each subset occupies less space in storage than an amount of space in storage available on the deduplication server into handling data segments in deduplication of Zhang.
Motivation to do so would be to include wherein dividing the set of data on the application server into the plurality of subsets of data comprises dividing the set of data such that each subset occupies less space in storage than an amount of space in storage available on the deduplication server that can handle and efficiently deduplicate data sets of ever-increasing sizes (Challapalli, col. 2, line 34-35).
Regarding claim 7, Zhang as modified by Breakstone and Deshmukh teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the application server comprises a greater amount of storage than the deduplication server. 
Challapalli teaches: wherein the application server comprises a greater amount of storage than the deduplication server (col. 2, line 43-60, col. 4, line 13-15, line 20-23, and 31-33, col. 6, line 44-51, the working memory made available for deduplication for example, only MB out of at least several GB of total working memory for processing the input file of 256 GB in the 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the application server comprises a greater amount of storage than the deduplication server into handling data segments in deduplication of Zhang.
Motivation to do so would be to include wherein the application server comprises a greater amount of storage than the deduplication server that can handle and efficiently deduplicate data sets of ever-increasing sizes (Challapalli, col. 2, line 34-35).
Regarding claim 8, Zhang as modified by Breakstone and Deshmukh teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the deduplication server comprises insufficient storage to store the set of data from the application server. 
Challapalli teaches: wherein the deduplication server comprises insufficient storage to store the set of data from the application server (col. 6, line 44-51, the working memory made available for deduplication for example, only MB out of at least several GB of total working memory for processing the input file of 256 GB, thus, it read on wherein the deduplication server comprises insufficient storage to store the set of data from the application server as claimed)
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the deduplication server comprises insufficient storage to store the set of data from the application server into handling data segments in deduplication of Zhang.

As per claims 11 and 19, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 3 and are similarly rejected.
As per claims 15-16, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 7-8 respectively and are similarly rejected.
Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent No. 9,442,807 B1) in view of Breakstone et al. (U.S. Pub. No. 2012/0089854 A1) and Deshmukh et al. (U.S. Paten No. 8,234,468 B1), further in view of Kabra et al. (U.S. Patent No. 10,528,534 B2).
Regarding claim 4, Zhang as modified by Breakstone and Deshmukh teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the set of data comprises a set of columns of a database on the application server. 
Kabra teaches: wherein the set of data comprises a set of columns of a database on the application server (col. 7, line 58, col. 8, line 1-9, deduplicating data table records comprising column that may be represent particular variable or attribute).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the set of data comprises a set of columns of a database on the application server into handling data segments in deduplication of Zhang.
Motivation to do so would be to include wherein the set of data comprises a set of columns of a database on the application server that is provided for deduplicating a set of records of data, each record of the set of records having a set of attributes (Kabra, col. 1, line 35-36).
As per claims 11 and 19, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 3 and are similarly rejected.
Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent No. 9,442,807 B1) in view of Breakstone et al. (U.S. Pub. No. 2012/0089854 A1) and Deshmukh et al. (U.S. Paten No. 8,234,468 B1), further in view of Wallace (U.S. Patent No. 10,235,285 B1).
Regarding claim 5, Zhang as modified by Breakstone and Deshmukh teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the application server comprises a cluster of application servers. 
Wallace teaches: wherein the application server comprises a cluster of application servers (the storage application server may be integrated with backup server as a single server or cluster of servers, col. 7, line 49-50).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the application server comprises a cluster of application servers into handling data segments in deduplication of Zhang.
Motivation to do so would be to include wherein the application server comprises a cluster of application servers to address issue with resource intensive, particular for large data sets (Wallace, col. 1, line 37-38).
Regarding claim 6, Zhang as modified by Breakstone and Deshmukh teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the deduplication server comprises a cluster of deduplication servers. 
Wallace teaches: wherein the deduplication server comprises a cluster of deduplication servers (a cluster of deduplicated storage system can be consolidated in a dedicated and 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the deduplication server comprises a cluster of deduplication servers into handling data segments in deduplication of Zhang.
Motivation to do so would be to include wherein the deduplication server comprises a cluster of deduplication servers to address issue with resource intensive, particular for large data sets (Wallace, col. 1, line 37-38).
As per claims 13-14, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 5-6 respectively and are similarly rejected.
Response to Arguments

Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are moot in view of the new ground(s) of rejection (See new references of Breakstone and Deshmukh).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168  

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168